Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lynval Kerris Anderson, Jr. appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Acr cordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. United States v. Anderson, No. 2:98-cr00143-HCM-1 (E.D. Va. filed Jan. 18, 2012 & entered Jan. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.